Supreme Court

                                                                      No. 2016-239-Appeal.
                                                                      (PM 10-4650)

              Lawrence C. LaBonte                  :

                        v.                         :

      New England Development RI, LLC,             :
                   et al.


                                             ORDER



       This case came before the Supreme Court pursuant to an order directing the parties to

appear and show cause why the issues raised in this appeal should not be summarily decided.

Vincent Coccoli, an interested party in this receivership action (Coccoli), appeals pro se from the

trial justice’s order finding him in willful contempt of a previous Superior Court order in this case.

The trial justice found that Coccoli had acted in contempt of an order appointing Peter J. Furness

(Furness or Receiver) as the receiver of the defendant, New England Development RI, LLC

(NED), when Coccoli “undertook to interfere with the Receiver in the performance of his

obligations” by commencing a civil action against the Receiver and other defendants. After

considering the parties’ written and oral submissions and reviewing the record, we conclude that

cause has not been shown and proceed to decide the appeal at this time. For the reasons set forth

herein, we affirm the order of the Superior Court.

       Furness was appointed receiver of NED in August 2010. NED’s sole asset consisted of an

abandoned mill complex, known as the Hope Mill, in Scituate (the Property). Coccoli had been

involved with the Property as well as the litigation surrounding it for many years. Coccoli was a

member of Hope Mill Village Associates, LLC, which had previously owned the Property; but,


                                                 -1-
after filing for bankruptcy, that entity sold the Property to NED, the current owner; the principal

of NED was the plaintiff, Lawrence LaBonte. In the August 2010 order appointing Furness as the

permanent receiver, the court restrained and enjoined

                “the commencement * * * of any action, suit * * * or any other
                proceeding, in law or in equity * * * against the Property, in any
                Court, agency, tribunal or elsewhere * * * by any creditor * * * or
                any other person * * * or the interference with the Permanent
                Receiver in the discharge of his duties by any of such parties as
                aforesaid * * * without such parties’ first obtaining approval thereof
                from this Court * * * until further [o]rder of this Court.”

        On June 2, 2011, the Receiver entered into a purchase and sale agreement with an entity

owned by Coccoli and two of his business partners, which included an offer to purchase the

Property for cash and other “non cash” consideration. That sale did not close. On August 20,

2012, the Receiver entered into a second purchase and sale agreement with Coccoli. However,

after several closing date extensions, that sale, as well as a third attempt, also failed to come to

fruition. Thereafter, in late 2013, the Receiver filed a petition to sell the Property to a third party,

to which petition Coccoli filed an “Objection to Proposed Sale of Property and Motion for Hearing

on Proposed Sale[.]”

        On August 13, 2015, Coccoli initiated a separate action in Superior Court (the Town of

Scituate action) alleging, inter alia, that the Receiver and others had used Coccoli’s “proprietary”

and “confidential” information to “market the property to other buyers[,]” and that Furness and the

Town of Scituate, among other named defendants, “led [Coccoli] to believe * * * [that] he would

ultimately benefit from” an alleged agreement in which Coccoli agreed to clean and remove certain

conditions and structures from the Property. The Receiver responded with a motion, filed in the

instant case, asking the court to find Coccoli in contempt of the August 2010 receivership order.

Coccoli denied that he had acted in contempt of that order.



                                                  -2-
       On October 4, 2015, Coccoli also filed a first amended complaint in the Town of Scituate

action, removing the Receiver as a defendant.1 The hearing justice issued an order in the Town of

Scituate action on November 6, 2015, stating that “[a]ll claims set forth in [the Town of Scituate

action] as to Peter J. Furness in his capacity as Receiver are hereby DISMISSED without prejudice

to [Coccoli’s] right to file those claims he might wish to assert in the pending receivership matter.”

The court held hearings in the present case regarding the Receiver’s motion to hold Coccoli in

contempt over several days in April 2016.

       In a bench decision rendered on April 12, 2016, the trial justice found Coccoli in contempt

of the August 2010 order appointing Furness as the permanent receiver. The trial justice found

that “[w]hile there is no question in the [c]ourt’s mind that Mr. Coccoli had knowledge of the entry

of this order for many years, the evidence before the [c]ourt discloses clearly that he, in fact,

received notice subsequent to the filing of his suit against the Town of Scituate and others.”

Therefore, any acts before Coccoli filed the Town of Scituate action that may otherwise have been

contemptuous could not be considered as such because, the trial justice found, the first time

Coccoli received specific notice of the August 2010 order was “when he was being asked either

forcefully through court process or voluntarily, as turned out to be the fact, to drop the Receiver

as a party to that proceeding.”

       The trial justice also acknowledged that Coccoli was “heavily invested personally” in the

Property, but that “in his zeal to accomplish that which he thinks should be accomplished [with


1
 The defendants named in Coccoli’s initial complaint in the Town of Scituate action were: “Town
of Scituate Town Council and Individually Charles Collins, Jr., John F. Winfield, David B.
Campbell, Brenda Frederickson, Kathleen Knight-Bianchi, William Hurry[,] Peter Furness in his
capacity as Receiver [and] Town of Scituate Building Official and Individually David E.
Provonsil[.]” The first amended complaint removed William Hurry and Peter Furness in his
capacity as receiver, and added “Theodore Richard III, Individually and as President of Hope
Associates and as a Member of the Hope Sewer District Committee, and Previous President
Scituate Town Council” as defendants.

                                                 -3-
respect to the Property] * * * he ha[d] overstepped the permissive bounds.” The trial justice

pointed out that, after three failed attempts “to end up as the developer” of the Property, Coccoli

again attempted to continue pursuing that goal. The problem, however, was that those efforts

“continued after a purchase and sale agreement was approved by the [c]ourt with a different buyer

with whom he has no relationship.” As such, the trial justice found Coccoli in contempt of the

August 2010 order. The trial justice directed “the Receiver and counsel to prepare a list of costs

and expenses incident only to the contempt proceeding[,]” and he then held three hearings in May

2016 to determine the appropriate sanction to impose for Coccoli’s contempt.

       The order memorializing the trial justice’s decision was issued on July 13, 2016, in which

the court found Coccoli in contempt and directed him to pay the Receiver $39,776 plus interest

and reasonable attorneys’ fees. The trial justice further stated in that order, however, that Coccoli

“currently lack[ed] the income or assets to pay” the sanction. Consequently, the order placed a

lien on any recovery Coccoli might be awarded in the Town of Scituate action, restrained and

enjoined him from eliminating his rights as a plaintiff or claimant in the Town of Scituate action,

and restrained and enjoined him from “taking any action which has the purpose or effect of

interfering with the Receiver’s administration of this receivership estate[.]” Coccoli appealed from

that order on July 28, 2016.

       After the appeal was docketed in this Court, we granted a motion to remand the record to

the Superior Court to permit the Receiver to file a supplemental motion to hold Coccoli in

contempt. Thereafter, on September 11, 2017, the Receiver and Coccoli entered into a settlement

agreement in the Superior Court. In that settlement agreement, Coccoli expressly agreed to

“withdraw the Appeal taken from the [Superior] Court’s Order of July 13, 2016, SU-[2016-]239




                                                -4-
and Coccoli acknowledges that all aspects of the Order of July 13, 2016 remain in full force and

effect.”

           The Receiver sought to encapsulate the agreement in a Superior Court order; however,

Coccoli objected to the proposed order, alleging that the Receiver “stated [he was] no longer

interested in pursuing [Coccoli] to collect fees or go forward with [the] Contempt complaint and

would draft a Settlement Agreement to reflect [this.]” Coccoli claimed that he relied on this

alleged promise and that “he quickly executed the document.” According to Coccoli, after signing

the settlement agreement, he sought to confirm that the Receiver “would not pursue him for the

$39,776.00[.]” However, the attorney for the Receiver explained that the settlement agreement

only meant that, with respect to the ordered amount of money, the Receiver would not “drag”

Coccoli to court to establish lack of assets, but that the Receiver retained the right to collect that

money should it become apparent that Coccoli attains the ability to pay. The trial justice overruled

Coccoli’s objection and entered the order, as proposed, on November 20, 2017. Coccoli did not

file an appeal from that order.

           On appeal, Coccoli contends that the trial justice erred in finding him in contempt because

he did not interfere with the Property and there was insufficient evidence to support the finding of

contempt. Coccoli also asserts that a monetary sanction in “any amount is absurd, unreasonable,

and unnecessary[.]” Regarding the settlement agreement, Coccoli contends that the executed

settlement agreement did not reflect his understanding of the agreement between the parties, which

he did not realize at the time he hastily executed it.

           “[I]t is well established that a party who signs an instrument manifests his assent to it and

cannot later complain that he did not read the instrument or that he did not understand its contents.”

Management Capital, L.L.C. v. F.A.F., Inc., 209 A.3d 1162, 1172 n.9 (R.I. 2019) (quoting Rivera



                                                    -5-
v. Gagnon, 847 A.2d 280, 285 (R.I. 2004)). There is no indication that Coccoli was prevented

from reading the settlement agreement before he signed it. As such, Coccoli is bound by the terms

of the settlement agreement, which included his promise to voluntarily dismiss the instant appeal.

The settlement agreement also expressly stated that all aspects of the contempt order “remain in

full force and effect.” The contempt order included the monetary sanction imposed, finding that

Coccoli “lack[ed] the income or assets to pay” this amount, and providing for an equitable

attorney’s lien to be “imposed upon any proceeds that might become available to” Coccoli.

Coccoli signed the settlement agreement and cannot now complain that he did not understand its

contents.2 Accordingly, the July 13, 2016 order of the Superior Court is affirmed, and the record

of this case is remanded to the Superior Court.3



       Entered as an order of this Court on this     17th     day of   March      , 2020.

                                                         By Order,



                                                                      /s/
                                                         _________________________________
                                                         Clerk



2
  “There is a great principle which I think ought to be adhered to by this court and by every court
where it can possibly do so; that is to say that a man shall abide by his contracts and that a man’s
contracts should be enforced as against him.” Harlan F. Stone, The “Mutuality” Rule in New York,
16 Colum. L. Rev. 443, 464 (1916) (quoting Biggs v. Hoddinott, [1898] 2 Ch. 307 at 313 (Eng.)
(Romer, J.)); see A.J. Amer Agency, Inc. v. Astonish Results, LLC, No. 12-351S, 2014 WL
3496964, at *1 (D.R.I. July 11, 2014) (report and recommendation by United States Magistrate
Judge Patricia A. Sullivan, also quoting The Honorable Harlan F. Stone).
3
  Coccoli also argues that the contempt proceeding violated his due process rights and his First
Amendment right to free speech, and also that it constituted a malicious prosecution. Coccoli has
waived these arguments because they were not presented to the trial court. “In accordance with
this Court’s longstanding raise-or-waive rule, if an issue was not properly asserted, and thereby
preserved, in the lower tribunals, this Court will not consider the issue on appeal.” Cranston Police
Retirees Action Committee v. City of Cranston ex rel. Strom, 208 A.3d 557, 589 n.18 (R.I. 2019)
(brackets omitted) (quoting Adams v. Santander Bank, N.A., 183 A.3d 544, 548 (R.I. 2018)).

                                                   -6-
Justices Flaherty and Indeglia did not participate.




                                                 -7-
STATE OF RHODE ISLAND AND                                  PROVIDENCE PLANTATIONS



                        SUPREME COURT – CLERK’S OFFICE

                                 ORDER COVER SHEET

                                     Lawrence C. LaBonte v. NewEngland Development
Title of Case
                                     RI, LLC, et al.
                                     No. 2016-239-Appeal.
Case Number
                                     (PM 10-4650)
                                     March 17, 2020
Date Order Filed

Justices                             Suttell, C.J., Goldberg, and Robinson, JJ.
                                     Providence County Superior Court
Source of Appeal
                                     Associate Justice Michael A. Silverstein
Judicial Officer From Lower Court
                                     For Appellant:

                                     Vincent R. Coccoli, Pro Se
Attorney(s) on Appeal
                                     For Appellee:

                                     Alden C. Harrington, Esq.




SU-CMS-02B (revised November 2016)